DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections

3.	Claims 1-15 are objected to because of the following informalities:  Claims 1-15 contain reference characters enclosed within brackets instead of parenthesis. See MPEP 608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the bottom housing [212]" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. In particular, claim 1, from which claim 6 depends recites “a bottom housing [312]” at line 3. In other words claims 1 and 6 recite a different reference number for the bottom housing and it is therefore not entirely if they are referring to the same part. The same holds for claims 10, 11 and 15.
Claims 7-9 are likewise rejected due to their dependence from claim 6.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication JP 2005-201860 in view of German Patent Application Publication DE 102004036941 A1.

	With regard to claim 1, JP ‘860 discloses a filter comprising a housing (cylindrical container 115) having at least one outlet aperture (air passage 129 on the left side of the housing as viewed in Fig. 5) and one or more inlet apertures (air passages 129 on the right side of the housing as viewed in Fig. 5), a 
	JP ‘860 does not disclose the housing including a top housing and a bottom housing.
	DE ‘941 discloses a filter comprising a top housing (26) and a bottom housing (24) wherein the top and bottom housings can be unscrewed to allow for filter replacement when required at Fig. 2, the English language abstract and paragraphs [0067] and [0080] of the English language machine translation.
	It would have been obvious to one of ordinary skill in the art to incorporate the separate top and bottom housings of DE ‘941 into the filter of JP ‘860 to allow for the dustproof membrane and/or the waterproof membrane to be replaced as needed without discarding the entire sensor 50, as suggested by DE ‘941 at paragraphs [0067] and [0080] of the English language machine translation.
	The Examiner notes that JP ‘830 teaches the housing (115) being inserted into a heat shrinkable tube (145) at paragraph [0042] of the English language machine translation. However, it would have been obvious to one of ordinary skill in the art to remove and replace this heat shrinkable tube whenever the membranes are to be replaced.
	The Examiner further notes that the designations of a top housing and a bottom housing are directed to an intended orientation and manner of operating the device and as such do not further limit the structure of the claimed apparatus. See MPEP 2114(II).

	With regard to claim 2, JP ‘830 discloses the one or more inlet apertures (129) comprising 5 inlet apertures and the inlet and outlet apertures (air passages 129) having a diameter of about 1 mm such that the ratio of the size of the inlet aperture to the size of the outlet aperture is about 1 at Fig. 7 and paragraph [0035] of the English language machine translation.

	It would have been obvious to one of ordinary skill in the art to increase the number of inlet apertures from 5 to 6 in that duplication of parts for a multiplied effect is merely a choice of design. See MPEP 2144.04(VI)(B). Additionally, one of ordinary skill in the art would have recognized that more inlet apertures could be provided to improve flow distribution of the incoming fluid.
	It would also have been obvious to one of ordinary skill in the art to increase the size of inlet apertures from 1 mm to 6 mm in that changing size is merely a choice of design. See MPEP 2144.04(IV)(A). Additionally, one of ordinary skill in the art would have recognized that the size of the inlet apertures could have been increased if a larger filter for another application was desired. This is particularly true since the claims do not recite dimensions for the filter or a relationship between the inlet aperture size and the filter size.

	With regard to claim 3, one of ordinary skill in the art would have recognized that the separation between the top and bottom housings as suggested by DE ‘941 could be provided at any convenient location in the filter of JP ‘860, including a location such that the waterproof membrane is located at a top surface of the bottom housing. Furthermore, attachment by welding would have been obvious to avoid having to use an adhesive.

	With regard to claim 4, JP ‘860 discloses a support frame (protective member 142) located between the dustproof membrane (143) and the waterproof membrane (141), wherein the support frame comprises one or more air flow apertures (opening 128), and wherein the one or more air flow apertures correspond with the one or more inlet apertures (central aperture 129) in the bottom housing at Figs. 5 and 7 and paragraphs [0039]-[0041] of the English language machine translation.

.

8.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication JP 2005-201860 in view of German Patent Application Publication DE 102004036941 A1, and further in view of Pall (US 5,582,907).

	With regard to claim 12, JP ‘860 discloses the dustproof membrane (143) being a nonwoven and the waterproof membrane (141) comprising PTFE at paragraphs [0037] and [0047] of the English language machine translation.
	JP ‘860 does not disclose the nonwoven fabric comprising polypropylene.
	Pall discloses forming nonwovens from polypropylene at claims 1 and 46.
	It would have been obvious to one of ordinary skill in the art to incorporate the polypropylene of Pall into the nonwoven of JP ‘860 to provide an inexpensive material that is known in the art as being suitable for forming nonwovens, as suggested by Pall at claims 1 and 46.

	With regard to claim 13, JP ‘860 discloses a filter comprising a housing (cylindrical container 115) having at least one outlet aperture (air passage 129 on the left side of the housing as viewed in Fig. 5) and one or more inlet apertures (air passages 129 on the right side of the housing as viewed in Fig. 5), a dustproof membrane (pressing filter 143), and a waterproof membrane (porous film 141 formed from PTFE), wherein the waterproof membrane is located downstream of the dustproof membrane at Figs. 5 and 7, the English language abstract and paragraphs [0034]-[0041] of the English language machine translation.
	JP ‘860 does not disclose the housing including a top housing and a bottom housing.

	It would have been obvious to one of ordinary skill in the art to incorporate the separate top and bottom housings of DE ‘941 into the filter of JP ‘860 to allow for the dustproof membrane and/or the waterproof membrane to be replaced as needed without discarding the entire sensor 50, as suggested by DE ‘941 at paragraphs [0067] and [0080] of the English language machine translation.
	The Examiner notes that JP ‘830 teaches the housing (115) being inserted into a heat shrinkable tube (145) at paragraph [0042] of the English language machine translation. However, it would have been obvious to one of ordinary skill in the art to remove and replace this heat shrinkable tube whenever the membranes are to be replaced.
	The Examiner further notes that the designations of a top housing and a bottom housing are directed to an intended orientation and manner of operating the device and as such do not further limit the structure of the claimed apparatus. See MPEP 2114(II).
JP ‘830 also discloses the inlet and outlet apertures (air passages 129) having a diameter of about 1 mm such that the ratio of the size of the inlet aperture to the size of the outlet aperture is about 1 at Fig. 7 and paragraph [0035] of the English language machine translation.
	The prior art is seen as disclosing a specific example of the ratio between the size of the inlet and out apertures lying within the recited range. Therefore this limitation is seen as being anticipated. See MPEP 2131.03(I).
JP ‘860 further discloses a support frame (protective member 142) located between the dustproof membrane (143) and the waterproof membrane (141) at Figs. 5 and 7 and paragraphs [0039]-[0041] of the English language machine translation.
It would have been obvious to form the support frame (protective member 142) separating the dustproof membrane (143) and the waterproof membrane (141) with a thickness of 1-5 mm to provide suitable mechanical strength without being overly thick.

	JP ‘860 does not disclose the nonwoven fabric comprising polypropylene.
	Pall discloses forming nonwovens from polypropylene at claims 1 and 46.
	It would have been obvious to one of ordinary skill in the art to incorporate the polypropylene of Pall into the nonwoven of JP ‘860 to provide an inexpensive material that is known in the art as being suitable for forming nonwovens, as suggested by Pall at claims 1 and 46.

	With regard to claim 14, JP ‘860 discloses a support frame (protective member 142) located between the dustproof membrane (143) and the waterproof membrane (141), wherein the support frame comprises one or more air flow apertures (opening 128), and wherein the one or more air flow apertures correspond with the one or more inlet apertures (central aperture 129) in the bottom housing at Figs. 5 and 7 and paragraphs [0039]-[0041] of the English language machine translation.

Allowable Subject Matter

9.	Claims 6-11 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

10.	The following is a statement of reasons for the indication of allowable subject matter:

	With regard to claims 6-11 and 15, the prior art made of record does not teach or fairly suggest the filters of claims 6 or 15 further comprising the recited splash-proof cap having the recited structure.

Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Tantram et al. references discloses a similar filter comprising two filter in series and a top and bottom housing (see especially Fig. 2 and 3).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        



March 17, 2021